 1 MCGREGOR W. SCOTT
   United States Attorney
 2 LAUREL J. MONTOYA
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         CASE NO: 1:19-CR-00013-LJO-SKO

12                               Plaintiff,
                                                       ORDER TO UNSEAL TRANSCRIPT AND FOR
13                         v.                          COPY OF THE PRETRIAL SERVICES REPORT
14   DARNELL PEARSON,

15                               Defendant.

16

17          Upon application of the United States of America and good cause having been shown,

18          IT IS HEREBY ORDERED that the transcript of the January 18, 2019 ex parte in camera

19 hearing be unsealed as to the government only for submission under seal to the Ninth Circuit Court of

20 Appeals in its response to the defendant’s appeal of the detention order in 19-100030.

21          IT IS FURTHER ORDERED that Pretrial Services provide the government with a copy of the

22 Pretrial Services report prepared in the above-captioned matter to the government so the report can be

23 provided under seal to the Ninth Circuit Court of Appeals in the government’s response to the

24 defendant’s appeal of the detention order in Case No. 19-100030.

25 /////

26 /////
27 /////

28 /////


      ORDER
30
 1         IT IS FURTHER ORDERED that the Pretrial Services report be provided to the government no

 2 later than noon on Thursday February 21, 2019.

 3 IT IS SO ORDERED.

 4
       Dated:    February 20, 2019
 5                                                  UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


      ORDER
30
